DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for Air cooling power conversion device, does not disclose, teach or suggest, following subject matter in claims:  
a shutter that that is rotatably provided in the shutter case, the shutter partitioning inside of the shutter case into a first chamber communicated with the opening and a second chamber different from the first chamber, the shutter being configured to open and close the opening by a rotation operation, 
wherein the fan is disposed in one of a first chamber side of the shutter case in the housing and the first chamber of the shutter case, 
the first chamber is a first region that is one of a positive pressure region and a negative pressure region of the fan, 
the second chamber is a second region that is the other of the positive pressure region and the negative pressure region of the fan, 
the second chamber of the shutter case communicates only with a region same as the second region in the housing, and the shutter is provided such that a pressure received from the second chamber is smaller than a pressure received from the first chamber.

Following are related prior arts 
1-TAKASAKI (US 20180279506) disclose 
Housing for electrical components (Fig. 3 item 100) and Fan assembly (Fig. 3 item 41) having a frame and shutter (fig. 4A item 42A) As shown in fig. 5 item 42A to block air when fan is off and opens with flow.
But TAKASAKI does not disclose above mentioned details of shutter arrangements in claim 1. 

2-FUKE (US 20170055368) disclose 
Fan assembly with shutters (Fig. 2-8) which prevents reverse air flow by closing shutter assembly 60.
But FUKE does not disclose above mentioned details of shutter arrangements in claim 1. 

3-Prior art KOMABA (US 2011/0259550) disclose 
housing having electrical/electronic components (Fig. 1 and 2 item 4) having housing with fans (1-1 and 1-2) to cool the components, and shutter assembly (fig. 3 and 4) attached to the fan assembly.
But KOMABA does not disclose above mentioned details of shutter arrangements in claim 1.


housing having electrical/electronic components (Fig. 4) having housing with fans (10) to cool the components, and shutter assembly (fig. 5 item 20) attached to the fan assembly.
But TANG does not disclose above mentioned details of shutter arrangements in claim 1.

5-Prior art Erni (US 7731477) disclose 
housing with fan (fig. 3) and shutter assembly (fig. 3 item 50 and 48) attached to the fan assembly.
But Erni does not disclose above mentioned details of shutter arrangements in claim 1.

6-Prior art Anthony (US 6468054) disclose 
housing with fan (fig. 2 item 40) and shutter assembly (fig. 2 item 20 and 32) attached to the fan assembly.
But Anthony does not disclose above mentioned details of shutter arrangements in claim 1.

Prior arts, TAKASAKI, FUKE, KOMABA, TANG, Erni and Anthony disclose related structural elements for a ventilation device and fan assembly for cooling the electronic device cabinet, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835